RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 22a0010p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                            ┐
 SCOTT ALLEN TOMEI,
                                                            │
                                   Plaintiff-Appellee,      │
                                                             >        No. 21-5448
                                                            │
       v.                                                   │
                                                            │
 PARKWEST MEDICAL CENTER; COVENANT HEALTH,                  │
                           Defendants-Appellants.           │
                                                            │
                                                            ┘

Appeal from the United States District Court for the Eastern District of Tennessee at Knoxville.
                 No. 3:19-cv-00041—Clifton Leland Corker, District Judge.

                                  Argued: December 7, 2021

                             Decided and Filed: January 18, 2022

                   Before: BOGGS, THAPAR, and BUSH, Circuit Judges.

                                     _________________

                                           COUNSEL

ARGUED: Broderick L. Young, ARNETT, DRAPER & HAGOOD, LLP, Knoxville,
Tennessee, for Appellants. Andrew Rozynski, EISENBERG & BAUM LLP, New York, New
York, for Appellee. ON BRIEF: Broderick L. Young, Devin P. Lyon, Paul E. Wehmeier,
ARNETT, DRAPER & HAGOOD, LLP, Knoxville, Tennessee, for Appellants. Andrew
Rozynski, David John Hommel, Reyna Lubin, EISENBERG & BAUM LLP, New York, New
York, for Appellee.
 No. 21-5448                           Tomei v. Parkwest Med. Ctr., et al.                                  Page 2


                                              _________________

                                                    OPINION
                                              _________________

         THAPAR, Circuit Judge.             The plaintiff, Scott Tomei, sued Parkwest Hospital and
Covenant Health for discrimination under the Affordable Care Act. But Parkwest says Tomei’s
suit is dead on arrival because it’s time-barred. We disagree.

                                                          I.

         Scott Tomei went to the hospital after he fell and hurt his foot and leg.1 He is deaf and
communicates using American Sign Language (ASL). So when he arrived, he asked for an
interpreter. But the hospital—Parkwest—never provided one. Medical staff simply x-rayed his
knee, gave him an antibiotic and ibuprofen, and sent him home.

         But the medication didn’t help. Tomei’s pain got worse. So two days later he went to the
emergency room, where doctors determined he had blood clots in his leg. The doctors sent him
back to Parkwest in an ambulance and requested that Parkwest provide an interpreter for Tomei.
Yet when he arrived, Parkwest refused.                   Instead, the hospital offered a Video Remote
Interpreting device, which promised to connect Tomei with an off-site interpreter via webcam.
But the hospital’s firewall made the connection so glitchy that Tomei couldn’t effectively
communicate.

         A Parkwest doctor performed surgery for his blood clots. Afterward, Tomei continued to
suffer from “intense burning and pins-and-needles pains.” R. 1, Pg. ID 6. But without an
interpreter, he couldn’t tell the medical staff about what he was experiencing. And even when
the pain became so unbearable that Tomei was screaming in agony, Parkwest refused him an
interpreter. After a few nights at the hospital, the doctors sent Tomei home. He was sedated,
and his foot was “blue.” Id.




          1Because this appeal involves a motion to dismiss, we must take the facts in the light most favorable to the
plaintiff, Tomei. See Meador v. Cabinet for Hum. Res., 902 F.2d 474, 475 (6th Cir. 1990).
 No. 21-5448                     Tomei v. Parkwest Med. Ctr., et al.                       Page 3


       The next day, two medical staff from Covenant Health visited Tomei for a physical
therapy appointment. But his foot was in such bad shape that they couldn’t complete the
physical therapy. So they called Tomei’s doctor at Parkwest, who advised that Tomei should
schedule an appointment with his family doctor.

       Tomei’s family doctor sent him to another hospital—the University of Tennessee
Medical Center. There, a different story unfolded: The hospital immediately provided Tomei
with in-person interpreters. The interpreters helped him through a second surgery for his blood
clots (less than one week after his surgery at Parkwest).

       But Tomei’s condition didn’t improve. Doctors amputated nearly one third of his leg.
The staff at the new hospital told him through an interpreter that the amputation could have been
avoided if he had come to them earlier. This was news to him: Neither Parkwest nor Covenant
Health had told Tomei that there was any chance he’d lose his leg.

       About fifteen months after he was first denied an interpreter at Parkwest, Tomei sued.
He claimed that the defendants, Parkwest and Covenant Health (collectively, Parkwest), had
violated § 1557 of the Patient Protection and Affordable Care Act (ACA). The defendants
moved to dismiss, arguing that Tomei waited too long to sue. They say his suit is time-barred.
Why? Because they contend that Tennessee’s one-year statute of limitations for personal-injury
suits applies through the Rehabilitation Act of 1973. The district court disagreed. It denied
Parkwest’s motion to dismiss and held that the standard federal statute of limitations—four
years—applied instead. But it certified the question for an interlocutory appeal.

                                                II.

       Congress has set a default statute of limitations for federal causes of action. Unless
federal law provides otherwise, a civil action “arising under” a federal statute enacted after
December 1, 1990, is subject to a four-year statute of limitations. 28 U.S.C. § 1658(a). This
presents two questions for us.

       First, does Tomei’s claim “arise under” a federal statute enacted after 1990? If it doesn’t,
we end the inquiry—the four-year statute of limitations doesn’t apply, and Tomei’s suit is
 No. 21-5448                        Tomei v. Parkwest Med. Ctr., et al.                            Page 4


untimely under the applicable state statute of limitations. If it does, we ask the second question:
Does a federal statute otherwise provide a different statute of limitations?

        Some background on the statutes at issue.2 Tomei sued under the Affordable Care Act,
alleging that Parkwest violated the ACA’s nondiscrimination provision by failing to
accommodate his disability.          That provision bars certain health-related programs from
discriminating on the grounds “prohibited under” the Rehabilitation Act. 42 U.S.C. § 18116(a)
(referencing 29 U.S.C. § 794). It also incorporates “[t]he enforcement mechanisms provided for
and available under” the Rehabilitation Act’s own nondiscrimination provision. Id. Courts
interpreting the latter provision, which was enacted before 1990, have held the law borrows state
statutes of limitations. See McCormick v. Miami Univ., 693 F.3d 654, 662–63 (6th Cir. 2012).

        Thus, the fate of Tomei’s claim depends on which statute of limitations applies. If the
Rehabilitation Act’s borrowed statute of limitations applies—here, Tennessee’s one-year
personal-injury statute of limitations—Tomei’s suit is untimely. But if the standard federal four-
year statute of limitations applies, his suit may proceed.

                                                    A.

        Turning to the first question: Does Tomei’s claim “arise under” the ACA, which was
enacted in 2010, or the Rehabilitation Act, enacted in 1973? To answer it, we look to the text.
The ACA explains how it relates to the Rehabilitation Act. It adopts the Rehabilitation Act’s
prohibited ground for discrimination (disability) and its enforcement mechanisms. And it does
so to prescribe the relevant standards governing “violations of this subsection.” 42 U.S.C.
§ 18116(a) (emphasis added).             In specifically identifying violations of the ACA’s
nondiscrimination provision, the statutory language tells us that violations of that section of the
ACA are different from violations of the Rehabilitation Act. The ACA does not, for example,
direct litigants to file claims under the Rehabilitation Act itself.             Nor does it authorize
“Rehabilitation Act claims” for a new set of parties, or amend the Rehabilitation Act in any way.



         2Section 1557 of the ACA is codified at 42 U.S.C. § 18116. Section 504 of the Rehabilitation Act is
codified at 29 U.S.C. § 794.
 No. 21-5448                     Tomei v. Parkwest Med. Ctr., et al.                       Page 5


Rather, it cross-references the Rehabilitation Act while creating a new law with its own
violations.

       This reading reflects our familiar jurisdictional “arising under” inquiry. See 28 U.S.C.
§ 1331. In general, a “suit arises under the law that creates the cause of action.” Am. Well Works
Co. v. Layne & Bowler Co., 241 U.S. 257, 260 (1916). Dictionaries confirm this understanding.
To arise means to “originate” or “spring up” from something. Arise, Black’s Law Dictionary
(6th ed. 1990); see also Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382–83 (2004). So
we ask which statute grounds Tomei’s action.

       Tomei brings his cause of action under the ACA—not the Rehabilitation Act. Indeed, he
alleges that Parkwest violated the ACA’s nondiscrimination provision—not the Rehabilitation
Act’s. And he seeks to recover under the ACA—not the Rehabilitation Act. In short, Tomei’s
claim “arises under” the ACA.

       Parkwest resists this conclusion by pointing to the Supreme Court’s decision in Jones,
which interpreted the general statute of limitations’ “arising under” language to require that a
new law “ma[kes] possible” the plaintiff’s claim. 541 U.S. at 382; Appellants’ Br. at 22. As
Parkwest sees it, if Tomei could have brought his claim under the Rehabilitation Act, his suit
doesn’t arise under the ACA.

       But Parkwest misses the point. To be sure, a litigant like Tomei may have been able to
sue under the Rehabilitation Act before Congress enacted the ACA’s nondiscrimination
provision. But that does not mean the ACA didn’t still make this suit possible. We rely on the
claim the plaintiff is bringing—not hypothetical claims he could have chosen instead. And here,
Tomei made a choice: He sued under the ACA.

       Examining Jones in context also shows how Parkwest’s reliance on the case is flawed.
Jones asked whether the general four-year statute of limitations applied to a Civil Rights Act suit
“made possible” by a post-1990 amendment to that law. 541 U.S. at 382. The Supreme Court
held that it did, because “[a]n amendment to an existing statute is no less an ‘Act of Congress’
than a new, stand-alone statute.” Id. at 381 (quoting 28 U.S.C. § 1658). The “made possible”
inquiry on which Parkwest hangs its hat was designed for use in the statutory-amendment
 No. 21-5448                            Tomei v. Parkwest Med. Ctr., et al.                                  Page 6


context. If an amendment to an existing law is the reason a plaintiff can sue (in other words,
makes the suit possible), then the suit arises under that amendment. But if the plaintiff could
have sued under that law before the amendment, then the suit arises under the original statute. 3
All that is immaterial here. There is no amendment to parse—Tomei’s use of a new statute with
its own cause of action itself answers the question.

         Counting Tomei’s claim as an ACA claim makes practical sense, too. Under Parkwest’s
broad reading of Jones, prospective plaintiffs couldn’t simply sue under the federal law where
they find a cause of action. Instead, they would have to research whether any other law could
provide a cause of action for the same injury—just to discern the statute of limitations that
applies to the suit. Indeed, that task might even mean “rattling through dusty attics of ancient
writs” to see if an old common-law cause of action exists. Chauffeurs, Teamsters & Helpers
Loc. No. 391 v. Terry, 494 U.S. 558, 575 (1990) (Brennan, J., concurring in part and concurring
in the judgment). This is a daunting task, and one that diverges from the straightforward nature
of the general federal statute of limitations. Plaintiffs need not comb through the statute books to
answer this simple antecedent question. Finding a newly enacted law with its own cause of
action is enough.

         This approach offers predictability as well. Rather than inviting judges and litigants to
investigate whether a plaintiff had a plausible claim before 1990, a bright-line rule—that a claim
arises under the law that creates the cause of action—brings clarity and consistency. See Jones,
541 U.S. at 380 (noting that one of the aims of the general federal statute of limitations was to
avoid “so much unnecessary work for federal judges”). These values serve judges and parties
alike. See Antonin Scalia, The Rule of Law as a Law of Rules, 56 U. Chi. L. Rev. 1175, 1179,
1183 (1989).


         3It  may be helpful to use the statute in Jones as an illustration. The plaintiffs in that case sued under the
Civil Rights Act for violations stemming from a hostile work environment. Before the Civil Rights Act was
amended in 1991, their claim would have been a non-starter: The Supreme Court had held that the Act didn’t
protect against harassing conduct in an employment setting. Jones, 541 U.S. at 372–73 (discussing Patterson v.
McLean Credit Union, 491 U.S. 164 (1989)). But in response to Patterson, Congress amended the Act in 1991 to
include hostile-work-environment claims. Id. So the Court held in Jones that the plaintiffs’ claims were made
possible by the amendment. Id. at 383. Thus, the general four-year statute of limitations applied—not the two-year
state statute of limitations that would have applied under the original statute.
 No. 21-5448                           Tomei v. Parkwest Med. Ctr., et al.                                 Page 7


         The statutory text answers the question here, so we need not go beyond it. 4 But for those
who remain skeptical, the ACA authorizes the Secretary of Health and Human Services to put
forth regulations to implement its nondiscrimination provision. 42 U.S.C. § 18116(c). And
indeed, the Secretary has done so. These implementing regulations also explain why Tomei’s
cause of action arises under the ACA rather than the Rehabilitation Act. The regulations adopted
to implement the ACA’s nondiscrimination provision provide a different set of standards for
regulated entities than the Rehabilitation Act’s regulations do. The Rehabilitation Act holds
public accommodations like Parkwest to a lower standard than government entities.                               See
28 C.F.R. §§ 35.160(b)(2), 36.303(c)(1)(ii). Under the Rehabilitation Act, both sets of actors
must ask individuals with disabilities about their choice of aid. But only government actors are
almost always obligated to honor that choice; public accommodations (like Parkwest) need only
take it into account. See id.; Vega-Ruiz v. Northwell Health, 992 F.3d 61, 65 (2d Cir. 2021). By
contrast, the ACA holds all covered health programs to the same, higher standard. See 45 C.F.R.
§ 92.102(a). Both groups must defer to the individual’s request. Id. As the Second Circuit (the
only other circuit to address this question) recognized, the change in standard also shows that
claims like Tomei’s are grounded in the ACA—not the Rehabilitation Act. See Vega-Ruiz,
992 F.3d at 65–66.

                                                         B.

         Because Tomei’s claim arises under the ACA, we look to the next question: whether any
federal law provides a different statute of limitations for his claim. See 28 U.S.C. § 1658(a).

         First, the ACA. Parkwest fails to identify anything in either the Act or its implementing
regulations that explicitly sets a statute of limitations for violating the ACA’s discrimination bar.
Nor do we see one. While constructing this mammoth statute, Congress had every opportunity
to include a section setting a statute of limitations. But it did not.




         4Indeed, the defendants rightly argue that only “an Act of Congress enacted after” December 1, 1990, can
trigger the general four-year statute of limitations—that is, a statute rather than a regulation. 28 U.S.C. § 1658(a)
(emphasis added). It would make little sense if a new administration could change the statute of limitations for a
post-1990 cause of action by adopting rules mapping pre-1990 standards for liability.
 No. 21-5448                     Tomei v. Parkwest Med. Ctr., et al.                       Page 8


       Without an explicit ACA statute of limitations, we scrutinize the nondiscrimination
provision of the ACA for anything else that might “otherwise provide[] [one] by law.” Id. But
here too, we see no statutory text limiting the timeline for discrimination suits. Instead, Parkwest
points to an ACA provision dealing with enforcement mechanisms:                 “The enforcement
mechanisms provided for and available under . . . [the Rehabilitation Act section] . . . shall apply
for purposes of violations of this subsection.” 42 U.S.C. § 18116(a). In other words, courts must
apply the enforcement mechanisms of the Rehabilitation Act to ACA claims. Parkwest argues
that the Rehabilitation Act’s “enforcement mechanisms” include the statutes of limitations courts
borrow from state laws for Rehabilitation Act claims. Thus, it argues, Tennessee’s one-year bar
applies here. See McCormick, 693 F.3d at 662–63.

       But that conflicts with the ACA’s text.         As our court has held, an “enforcement
mechanism” is a tool “for compelling compliance with the substantive requirements” of a statute.
Doe v. BlueCross BlueShield of Tenn., Inc., 926 F.3d 235, 239 (6th Cir. 2019); see also id.
(defining “enforcement” and “mechanism” (citing 5 Oxford English Dictionary 245 (2d ed.
1989); 9 id. at 536)). Thus, we import only the means for enforcing the Rehabilitation Act that
are available under that statute—nothing more.

       This follows not just from the text, but also the statutory structure. The Rehabilitation
Act includes enforcement provisions that specify the ways discrimination may be remedied. See
29 U.S.C. § 794a; see also 42 U.S.C. § 12133 (identifying the processes in 29 U.S.C. § 794a as
remedies in section titled “Enforcement”); Vega-Ruiz, 992 F.3d at 65 n.4 (identifying types of
remedies and investigations as “enforcement mechanisms”). For example, enforcement against
public accommodations—like Parkwest—can take multiple forms, including a private cause of
action or compliance reviews by the Attorney General. See 29 U.S.C. § 794a (incorporating
42 U.S.C. §§ 2000d–2000d-7); see also Barnes v. Gorman, 536 U.S. 181, 185 (2002)
(recognizing a private right of action in the Rehabilitation Act). Private suits and agency actions
are clearly means for “compelling adherence” to the nondiscrimination statutes.           See Doe,
926 F.3d at 239 (defining “enforcement mechanism” as “the process for compelling compliance
 No. 21-5448                           Tomei v. Parkwest Med. Ctr., et al.                                  Page 9


with a substantive right”).         Statutes of limitations—the rules that apply to the means and
processes themselves—are not.5

         Parkwest’s main source for its argument to the contrary—a footnote from an out-of-
circuit district court opinion—is unconvincing.                     The opinion interprets “enforcement
mechanisms” to include the Rehabilitation Act’s “rights of action and corresponding remedies,
including all of their limitations.” Se. Pa. Transp. Auth. v. Gilead Scis., Inc., 102 F. Supp. 3d
688, 699 & n.3 (E.D. Pa. 2015). But in context, these “limitations” refer to the substantive
standards and methods for inducing compliance that are available under the Rehabilitation Act—
not administrative rules like the statute of limitations. See id. at 698–99, 699 n.3. The court in
Gilead is right—the ACA does adopt the Rehabilitation Act’s rights of action and remedies,
including, for instance, limitations on compensatory or punitive damages. It’s Parkwest that has
it wrong in grouping the statute of limitations in with those rights and remedies.

                                                 *        *        *

         For the reasons set forth above, the standard four-year statute of limitations for federal
claims applies here. So we affirm the district court’s thoughtful opinion and allow Tomei’s suit
to proceed.




         5Parkwest    claims that exhaustion requirements are included in the specified “enforcement mechanisms”
and that statutes of limitations are parallel. See Reply Br. at 12–14 (citing Galuten v. Williamson Cnty. Hosp. Dist.,
No. 21-5007, 2021 WL 3043275, at *4 (6th Cir. July 20, 2021)); see also Doe, 926 F.3d at 239–40 (discussing
exhaustion in dicta). But this attempt to draw a parallel faces two key hurdles. First, the Age Discrimination Act’s
exhaustion requirements are included in the statutory text—indeed, in a section entitled “Enforcement”—while our
use of state statutes of limitations is not in the Rehabilitation Act’s text. See 42 U.S.C. § 6104(e)(2), (f). And
second, this court has no binding precedent that exhaustion requirements count as enforcement mechanisms under
the ACA. So this argument is unpersuasive.